Citation Nr: 1825207	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for nerve damage of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Navy from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for nerve damage, right wrist, and assigned an initial 30 percent rating effective March 29, 2010, pursuant to the rating criteria for evaluating disabilities of the nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2012.  A Statement of the Case (SOC) was issued in November 2012 and timely substantive appeal was received in January 2013.

The Board notes that in a May 2011 rating decision, the RO granted service connection for status post fusion of the carpal bones/posttraumatic osteoarthritis right wrist with residual scar (major) and assigned an initial 10 percent rating effective March 29, 2010, pursuant to the rating criteria for evaluating orthopedic disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2012.  In March 2013, the RO issued an SOC addressing the issue.  The record, however, indicates that the appellant did not thereafter submit a substantive appeal with this issue.  Thus, it is not in appellate status.  

In an October 2016 letter, the RO advised the appellant that he had been scheduled for a hearing before a Veterans Law Judge at the RO, to be held in November 2016.  A reminder letter was sent later that month.  The appellant, however, failed to appear for the hearing.  

In December 2016, the appellant telephoned the RO and explained that he had been unable to attend the hearing due to the death of his father.  He indicated, however, that his representative was supposed to have attended the hearing in his stead.  In February 2018, the Board sent the appellant a letter inquiring as to whether he still desired a Board hearing.  The Board explained that unless he responded to the letter, the Board would use his previous selection.  No response has been received to date.  As the appellant and his representative failed to appear for the previously scheduled hearing and neither requested postponement prior to the hearing, nor has a request to reschedule the hearing been received, the case will be processed as if the hearing request was withdrawn, in accordance with 38 C.F.R. § 20.704(d) (2017).  .  

The Board notes that in his January 2013 substantive appeal, the appellant complained of problems with his left hand, which he surmised may be due to using it more as a result of his service-connected right wrist disabilities.  In addition, in January 2018 written arguments, the appellant's representative addressed the issue of entitlement to a rating in excess of 10 percent for status post fusion of the carpal bones/posttraumatic osteoarthritis right wrist with residual scar (major).  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file a claim of service connection for a left hand disability, to include as secondary to service-connected right wrist disabilities, or an increased rating for posttraumatic arthritis of the right wrist with residual scar, such should be filed with the RO on the proper form.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant was last afforded a VA peripheral nerves examination in July 2011, nearly seven years ago.  Since that examination, it appears that the severity of the appellant's nerve damage of the right wrist may have worsened.  The appellant has reported that he is unable to use his right hand at all most days, he cannot complete occupational tasks, and he cannot write without discomfort.  See January 2013 substantive appeal.  He has also reported that his right wrist symptomatology affects functioning, sleep, daily activities, physical activity, mood, emotions, social life, and walking.  See February 2013 clinical note.

Under these circumstances, the Board finds that the appellant should be afforded a contemporaneous compensation and pension examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186(1995).

Also upon remand, any outstanding VA medical records should be associated with the claims file.  It appears that this was last performed in March 2013.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA medical records with the claims file.  It appears that such was last performed in March 2013.

2.  Afford the appellant an appropriate examination to determine the current nature and severity of his service-connected nerve damage of the right wrist, associated with status post fusion of the carpal bones, posttraumatic osteoarthritis of the right wrist, with residual scar.  The claims file must be made available to the examiner for review in connection with the examination.  The examination should be performed in accordance with the current disability benefits questionnaires.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




